Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     Quayle Action


 The Status of Claims
Claims 1-22, 36, 38, and 42-43 are pending. 
Claims 1-22 are allowable. 
Claims 36, 38, and 42-43 are withdrawn from consideration. 


 The Examiner has considered applicants’ arguments favorably in view of the modification made in the claims regarding the following rejections: 

 Regarding the term “ a metabolite”, the rejection of Claims 1-22 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
Regarding the term “ a solvate”, the  rejection of Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.
Regarding the term “a prodrug”, the The rejection of Claims 1-22 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims.

 The rejection of Claims 1, 3, 6, 9, 12-15, 17-18, and 20-21 under 35 U.S.C. 103 as being unpatentable over. Charifson et al (US 2014/0005192 A1).is withdrawn due to the modification of the claims.

However, applicants have failed to cancel the withdrawn claims 36, 38, and 42-43. 

II.       Until applicants have cancelled the withdrawn claims, the condition for allowance is deferred.
III.       Applicants are reminded that the failure to respond within 60 days for response will cause the application to be abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/14/2021